UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-2292



NASSER ALMUTAIRI,

                                              Plaintiff - Appellant,

          versus


INTERNATIONAL BROADCASTING BUREAU; KENNETH Y.
TOMLINSON,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:06-cv-
01929-RWT; 8:06-cv-02791-RWT)


Submitted:   April 18, 2007                 Decided:   April 27, 2007


Before WILLIAMS and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Nasser Almutairi, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Nasser Almutairi seeks to appeal the district court’s

order dismissing his employment discrimination complaint. However,

following Almutairi’s filing of a notice of appeal, the district

court    reopened    his     suit,   and   it    is    currently   pending.   See

Almutairi v. Int’l Broadcasting Bureau, No. 8:06-cv-02791-RWT (D.

Md.     Dec.    6,   2006)    (reopening        Case   No.   8:06-cv-01929-RWT).

Accordingly, we dismiss Almutairi’s appeal as moot.                   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                        DISMISSED




                                       - 2 -